DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear as to whether “at a central part of the base plate” on the fifth line of claim 1 requires the center of gravity as described in paragraph [0025] of the present disclosure, within a radius of the center of gravity as described in paragraph [0025] of the present disclosure, a point close to the center as described in paragraph [0024] of the present disclosure or any point spaced from one of the edges of the base plate. Note that if the claim is intended to encompass fixing “close to” the center, such limitation would be indefinite as “close to” as different practitioners have different standards for relative proximity.
Further regarding claim 1, the claim requires fixing a base plate “that the base plate is not displaced”; however, as shown in Fig. 1, the entire assembly of base plate, mounting plate, formed object, and molding table to move in the vertical direction (the direction of the arrow A in Fig. 1) and that the base plate deforms during production (Figs. 13-17). Claim 1 therefore  02120171US
Claims 2-4 are rejected under 35 USC 112(b) because they depend on claim 1.
Further regarding claims 3 and 4 the disclosure as a whole raises questions as to which surface is intended as the “rear” surface. Figs. 5 and 6 of the present disclosure show the “rear” direction as perpendicular to the upper surface of the base and mounting plate assembly; however, paragraphs [0035-40] and Figs. 17-18 indicate the rear surface which is planarized is the surface in the “Down” direction indicated in Fig. 5. Clarification is necessary in order to determine how “rear surface” is intended to limit claims 3 and 4 particularly with what is intended by “rear surface’ in relation to an upper surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuwa (US20100034983) cited in the IDS dated December 16, 2020.
Regarding claim 1, Fuwa discloses a method for producing a three-dimensional molded object ([0001], [0030], shaped object 3 Fig. 1). Fuwa discloses a placing step of placing a base plate (substrate 41 Figs. 4A-4F) and a mounting plate (installation plate 42 Figs. 4A-4F) within a molding region ([0030] shaping unit 4 Fig. 1). Fuwa discloses that a first material powder layer is formed on the base plate (powder forming step S1 Figs. 2-3, [0034]). Fuwa discloses that the 
Regarding claim 2, Fuwa discloses that the step of removing material which meets the planarization limitation occurs after the formation of every layer (Fig. 3, [0034]), and Fuwa shows that multiple layers of the object are formed while the object is attached to the base plate and the base plate to the mounting plate (Figs. 4D-4E, [0035-36]); therefore, the step occurs while the base plate on which the sintered body is formed is fixed on the mounting plate within the molding region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (US20100034983) as applied to claim 1 above, and further in view of Abe (US 20190091923) cited in IDS dated August 20, 2019.
Fuwa discloses applying stress to the base plate so that it is substantially planar [0008], and teaches processing the base plate as a whole to reverse warping [0038], but Fuwa does not disclose specifically planarizing a rear surface of the base plate.
Abe teaches a process for forming a three-dimensionally shaped object by solidifying layers of powder material on a base plate ([0006], [0024], Fig. 10). Abe teaches planarizing a rear surface of the assembly after forming an upper surface on the base plate (Figs. 2A-2C, 6A-6E, [0021]). Abe teaches that it is preferable to planarize both upper and lower surfaces [0048] and that doing so introduces residual stress which prevent further deformation [0049]. As both surfaces are flat [0048] the rear is planarized with reference to the upper surface and that the surfaces are parallel [0059].
Both Fuwa and Abe teach forming a three-dimensional object on a base plate, and introduction stress to mitigate base plate deformation. Some degree of deformation occurs in the process disclosed by Fuwa [0038].
It would have been obvious to one of ordinary skill in the art to planarize both the upper and rear surfaces of the base plate after portions of the object have been formed in the process disclosed by Fuwa. Abe teaches that planarizing both surfaces of the base plate favorably introduces residual stress. As Fuwa discloses finishing steps after production of each layer (Fig. 3, [0034]), such planarizing of the rear surface of the base plate following production of a portion of the object as applied would occur after planarizing a portion of the formed three-dimensional object which does meet the limitations of planarizing a rear surface of the base plate after an upper surface processing step.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (US20100034983)  as applied to claim 1 above, and further in view of Abe (US 20190091923) and Murao (20180169757).
Fuwa discloses applying stress to the base plate so that it is substantially planar [0008], and teaches processing the base plate as a whole to reverse warping [0038], but Fuwa does not disclose specifically planarizing a rear surface of the base plate.
Abe teaches a process for forming a three-dimensionally shaped object by solidifying layers of powder material on a base plate ([0006], [0024], Fig. 10). Abe teaches planarizing a rear surface of the assembly after forming an upper surface on the base plate (Figs. 2A-2C, 6A-6E, [0021]). Abe teaches that it is preferable to planarize both upper and lower surfaces [0048] and that doing so introduces residual stress which prevent further deformation [0049]. As both surfaces are flat [0048] the rear is planarized with reference to the upper surface and that the surfaces are parallel [0059].
Both Fuwa and Abe teach forming a three-dimensional object on a base plate, and introduction stress to mitigate base plate deformation. Some degree of deformation occurs in the process disclosed by Fuwa [0038].
It would have been obvious to one of ordinary skill in the art to planarize both the upper and rear surfaces of the base plate after portions of the object have been formed in the process disclosed by Fuwa. Abe teaches that planarizing both surfaces of the base plate favorably introduces residual stress. As Fuwa discloses finishing steps after production of each layer (Fig. 3, [0034]), such planarizing of the rear surface of the base plate following production of a portion of the object as applied would occur after planarizing a portion of the formed three-dimensional object which does meet the limitations of planarizing a rear surface of the base plate after an upper surface processing step.
Neither Fuwa nor Abe discloses fixing support columns to an upper surface of the base plate and planarizing surfaces of support columns. 

Neither Fuwa nor Abe require the three dimensionally shaped object to have a particular shape. After planarizing both surfaces of the base plate, Abe teaches constructing a three-dimensionally shaped object on the planarized base plate (Fig. 6e, 9).
In order to construct a full three-dimensionally shaped object in the process disclosed by Fuwa in view of Abe, it would have been necessary to specify some shape of the object formed. In specifying a shape, it would have been obvious to one of ordinary skill in the art to construct the object with support columns taught by Murao for a three-dimensionally shaped object on a base plate. As the support columns are placed above the base plate in a deposition direction, the columns are placed on an upper surface of the base plate, and as Fuwa teaches the removing material after forming every layer ([0034], Fig. 3), a constructing of the support columns taught by Murao comprises planarizing a surface of the columns at the same height in the horizontal. It would have been obvious to one of ordinary skill in the art to reference the geometry of the columns formed while forming the base plate because Murao teaches that the formation of the support portions is determined by the geometry of the object to be formed [0046], and the base plates support the supports in embodiments taught by Murao (Fig. 6, [0008]). Note that though claim 4 does require planarizing a rear surface of the base plate after the upper surface processing step (which is established in claim 1), claim 4 does not limit the sequence of planarizing the rear surface with respect to fixing or planarizing a portion of the columns. The recitation “with the horizontal planes as a reference plane” does not impart order with respect to processing the column, as “referring” can be accomplished through a computer model of the supports formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736